   

 

@ 2:20-cr-20404-MAG-EAS ECF No.1 filed 09/02/20 PagelD.1 Page1of4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case: 2:20-cr-20404
UNITED STATES OF AMERICA, Judge: Goldsmith, Mark A.

MJ: Stafford, Elizabeth A.

 

Plaintiff, Filed: 09-02-2020 At 05:40 PM
INDI USA V. SEALED MATTER (DA)
V. VIOLATION:
18 U.S.C. §§ 922(g)(1), 924(e)(1)
DWAYNE EDWARD RICHEY,
FORFEITURE:
Defendant. 18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. §§ 922(g)(1), 924(e)(1) — Felon in Possession of a Firearm; Armed
Career Criminal

On or about June 1, 2020, in the Eastern District of Michigan, the defendant,
DWAYNE EDWARD RICHEY, knowing that he had been convicted of a crime
punishable by imprisonment for a term exceeding one year, knowingly possessed a
firearm, that is a9mm Smith & Wesson model 3914 semi-automatic handgun, that
was shipped and transported in interstate commerce, in violation of Title 18,

United States Code, Section 922(g)(1).

 
 

 

@ 2:20-cr-20404-MAG-EAS ECF No.1 filed 09/02/20 PagelD.2 Page 2of4

The defendant, DWAYNE EDWARD RICHEY, having three previous
convictions for a violent felony or a serious drug offense, committed on occasions
different from one another, specifically:

1. Controlled substance delivery/manufacture (cocaine, heroin or another
narcotic) less than 50 grams, March 10, 2005;

2. Controlled substance delivery/manufacture (cocaine, heroin or another
narcotic) less than 50 grams, November 30, 2005;

3. Controlled substance delivery/manufacture (cocaine, heroin or another
narcotic) less than 50 grams, August 8, 2007; and

4. Controlled substance delivery/manufacture (cocaine, heroin or another
narcotic) less than 50 grams, March 16, 2016,

is subject to penalties provided under Title 18, United States Code, Section
924(e)(1).
FORFEITURE ALLEGATION

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title
18, United States Code, Section 924(d) and Title 28, United States Code, Section
2461(c).

Upon conviction of the offense in violation of Title 18, United States Code,
Section 922(g)(1) set forth in this Indictment, the defendant shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d) and Title

 
 

28, United States Code, Section 2461(c), any firearm and ammunition involved in

  

@ 2:20-cr-20404-MAG-EAS ECF No.1 filed 09/02/20 PagelD.3 Page 3of 4

or used in the knowing commission of the offense.

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

MATTHEW A. ROTH

Assistant United States Attorney
Chief, Major Crimes Unit

s/Paul A. Kuebler

 

PAUL A. KUEBLER

Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

(313) 226-9641

paul. kuebler@usdoj.gov

Dated: September 2, 2020

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 

 
Case 2:20-cr-20404-MAG-EAS ECF No.1 filed 09/02/20 PagelD.4 Page 4of4

Case: 2:20-cr-20404
: asa Judge: Goldsmith, Mark A.
United States District Court imi : .
Eastern District of Michigan Criminal Case Co Nice. wooo open Geo PM
iled: 09-02- :
INDI USA V. SEALED MATTER (DA)

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to con

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

LlYes No AUSA’sinitiais: CCL KO

Case Title: USA v. Dwayne Edward Richey

 

 

 

 

County where offense occurred : Wayne

Check One: Felony L_]Misdemeanor LlPetty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 20-mj-30302 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
September 2, 2020 {BA OK Pen
Date Paul Kuebler
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone:(313) 226-9641
Fax: (313) 226-2372
E-Mail address: Paul.kuebler@usdoj.gov
Attorney Bar #; NY4268561

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16

 
